Title: From John Adams to Benjamin Franklin, 2 May 1782
From: Adams, John
To: Franklin, Benjamin



Amsterdam May 2d. 1782
Sir

I am honoured with your Favour of the 20 of April, and Mr. Lawrens’s Son proposes to carry the Letter to his father, forth with. The Instructions by the Courier from Versailles came Safe, as all other Dispatches by that Channell, no doubt will do. The Correspondence by Mr Hartly I recd by Capt Smedley, and will take the first good opportunity by a private Hand, to return it, as well as that with the E. of S.
Mr Laurens and Mr Jay will, I hope be able to meet at Paris, but when it will be in my Power to go, I know not. Your present Negotiation about Peace falls in, very well to aid a Proposition which I am instructed to make, as soon as the Court of Versaills shall judge proper of a tripple or quadruple alliance. This matter, the Treaty of Commerce which is now under deliberation, and the Loan will ren­der it improper for me to quit this station, unless in Case of Necessity. If there is a real Dissposition to permit Canada to acceed to the american association I should think there could be no great difficulty in adjusting all things between England and america, provided our allies are contented too. In a former Letter I hinted that I thought an express Acknowledgment of our Independence might now be insisted on: but I did not mean that we should insist upon such an Article in the Treaty. If they make a Treaty of Peace with the United States of America, this is Acknowledgment enough for me. The affair of a Loan gives me much anxiety and Fatigue. It is true I may open a Loan for five millions, but I confess I have no hopes of obtaining so much. The Money is not to be had. Cash is not infinite in this Country. Their Profits by Trade have been ruined for two or three Years: and there are Loans open for France, Spain, England, Russia, Sweeden, Denmark and Several other Powers as well as their own national, provincial and collegiate Loans. The Under takers are already loaded with Burthens greater than they can bear, and all the Brokers in the Republick are so engaged, that there is Scarcely a Ducat to be lent but what is promised.
This is the true Cause why We shall not Succeed; yet they will Seek an hundred other Pretences. It is considered Such an honour and Such an Introduction to american Trade to be the House, that the Eagerness to obtain the Title of american Banker is prodigious. Various Houses have Pretensions, which they set up very high, and let me choose which I will, I am Sure of a Cry and a Clamour. I have taken some measures to endeavour to callm the Heat and give general Satisfaction, but have as yet Small hopes of success. I would Strike with any House that would insure the Money, but none will undertake it, now it is offered although Several were very ready to affirm that they could, when it began to be talked of. Upon Enquiry they dont find, the Money easy to obtain which I could have told them before. It is to me personally perfectly indifferent which is the House, and the only Question is, which will be able to do best for the Interest of the United States. This question however Simple is not easy to answer. But I think it clear, after very painfull and laborious Enquiris for a Year and an half, that no House whatever, will be able to do much. Enthusiasm, at Some times and in Some Countries, may do a great deal: but there has as yet been no Enthusiasm in this Country, for america, Strong enough to untie many Purses. Another Year, if the War should continue, perhaps We may do better.


I have the Honour to be, Sir your most obedient and most humble sert

